Citation Nr: 0414870	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-03 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus 
Type II and vertigo.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for cataracts, burns on 
left side of face, anxiety with insomnia, hypertension with 
cardiac distress, and kidney disorder.



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel









INTRODUCTION

The appellant served from May 1945 to February 1946, and July 
1946 to April 1947, in the recognized guerilla service and 
the regular Philippine Army service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied claims of service 
connection for diabetes mellitus Type II and vertigo.  The RO 
also declined to reopen claims of service connection for 
cataracts, burns, anxiety with insomnia, hypertension with 
cardiac distress, and a kidney disorder.  



FINDINGS OF FACT

1.  The record does not contain any probative evidence 
indicating that the appellant's diabetes and vertigo are 
causally related to his active service or any incident 
therein.

2.  In a January 1998 decision, the RO denied the appellant's 
claim to reopen claims of service connection for cataracts, 
burns of the left face, anxiety with insomnia, hypertension 
with cardiac distress and a kidney disorder, and no appeal 
was initiated within one year following notice to the 
appellant.

3.  Evidence received since the January 1998 decision is 
either cumulative of evidence of record in January 1998 or 
does not raise a reasonable possibility of substantiating the 
claims.  




CONCLUSIONS OF LAW

1. The appellant's diabetes and vertigo were not incurred in 
or aggravated during service, nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2003).

2. The RO's January 1998 decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2003).

3.  New and material evidence has not been received since the 
January 1998 denial, and the claims are not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether the strictures of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5106, 5107 and 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), have been fulfilled is examined at 
the outset.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, VA must indicate which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In this case, VA satisfied these duties to the appellant in 
an August 2002 VCAA letter prior to the rating decision.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the appellant's service medical records, 
records from VA examinations in August 1997, and private 
medical records from July and August 2002, are of record.  
Also, there is no indication of relevant and outstanding 
records that should be gathered.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  Moreover, the RO 
generally advised the appellant to submit or identify any 
evidence in support of his claim.  Pelegrini, 17 Vet. App. at 
422; but see VAOGCPREC 1-2004 (Feb. 24, 2004).

Under VCAA, the duty to assist also includes obtaining a 
medical examination when such is necessary to make a decision 
on the claim.  An examination is necessary if the record:  
(a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.  In this case, 
the appellant was afforded a thorough VA examination in 
August 1997.  Another examination is unnecessary because 
there is no evidence of record that even suggests the veteran 
incurred diabetes or vertigo during service, or experienced 
aggravation of these disorders during service.  See 38 C.F.R. 
§ 3.159(c)(4)(b).

For all of these reasons, VA fulfilled its duties to the 
appellant.

I.  Facts

The appellant's service medical records indicated the 
following at a separation examination:  (1) vision was normal 
and noted as 20/20 in both eyes; (2) skin was normal; (3) 
cardiovascular system was normal; (4) blood pressure was 
measured as 105 systolic and 70 diastolic; and (5) 
genitournirary was normal.

In January 1976, the appellant filed a claim of service 
connection for cataracts, and submitted an April 1967 medical 
assessment by Dr. Vezcarra that diagnosed the appellant as 
having bilateral aphakia following cataract extraction.  A 
December 1975 medical report from the Armed Forces of the 
Philippines Medical Center reported that the right and left 
eye lenses were absent due to cataract extraction.  In a 
December 1976 affidavit, two former soldiers who purportedly 
served with the appellant in the New Philippine Scouts 
attested that the appellant checked a radiator on a tank and 
had hot water sprayed on his face, which "greatly affected 
his vision."  In June 1976, the RO denied the claim because 
the service medical records were negative for diagnosis or 
treatment of an eye injury. 

In October 1983, the appellant sought to reopen the claim of 
service connection for cataracts, and filed a claim of 
service connection for 3rd degree burns of the left face, 
anxiety with insomnia, hypertension with cardiac distress, 
and a kidney disorder.  He attached a September 1983 report 
by Dr. Villanueva who stated that the appellant suffered from 
blindness in the left eye, blurred vision in the right eye, 
third degree burns, anxiety, hypertension, insomnia, 
nocturnal enuresis, difficulty breathing, and cardiac 
distress.  

The RO denied the claims in August 1984.  The appellant 
appealed, and in January 1985, the Board reopened the claims 
of service connection for cataracts, burns of the left face, 
anxiety with insomnia, hypertension with cardiac distress and 
a kidney disorder and denied them because none of the 
disorders were shown to have been incurred in or aggravated 
by service.

In December 1996, the appellant filed a claim to reopen all 
of the claims of service connection.  An August 1997 VA 
examination diagnosed the appellant as having diabetes 
mellitus, and found that he did not have a mental disorder.  
In January 1998, the RO denied the claim to reopen.  At this 
time, the RO also granted a nonservice-connected disability 
pension based on the diabetes and cataracts.  The RO later 
realized the pension had been granted in error because the 
appellant did not have the requisite service entitling him to 
that benefit.

In July 2002 the appellant filed a claim to reopen the claims 
of service connection for cataracts, burns on the left side 
of the face, anxiety with insomnia, hypertension with cardiac 
distress, and a kidney disorder.  The appellant submitted a 
note from a private physician, Dr. Steiner, who stated that 
the appellant had eye surgery in April 1998 on his only 
seeing eye.  Additionally, a February 2002 outpatient 
treatment record from Dr. Urmaza reported that the appellant 
was diagnosed as having macular hemorrhage secondary to the 
superior branch vein occlusion, status post penetrating 
keratoplasty with anterior chamber pseudophakia, secondary 
glaucoma, chronic uveitis, and phthisis bulbi of the right 
eye.  The appellant submitted copies of prescriptions for 
various medications, pictures of the eye, an additional 
letter from Dr. Urmaza detailing the diagnoses, and a 1995 
letter from Dr. Sulit stating that the left eye was atrophic.  
A July 2002 letter from Dr. Arturo asserted he had been 
treating the appellant for several years for diabetes 
mellitus, hypercholesterolemia, and recurrent UTI.  

Furthermore, the appellant submitted an August 2002 letter 
from Dr. De Vera stating the appellant had diabetes mellitus, 
hypercholesterolemia, recurrent UTI, essential hypertension, 
and coronary heart disease that caused anxiety depression 
with sleeplessness.  The appellant submitted a copy of an 
ultrasonography report of the right eye.  Also of record is a 
letter from Dr. Espino stating that as of August 2003 the 
appellant had no light perception in both eyes.  A November 
2003 medical certificate from Dr. Arcinue stated that the 
appellant had malignant hypertension and diabetes mellitus.  

The RO also denied claims of service connection for diabetes 
mellitus and vertigo.  

II.  Law and Regulations

Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Also, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Claim to reopen

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7105(c), and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108; see 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2003).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

III.  Analysis

Service connection

There is no evidence that the appellant's diabetes and 
vertigo were incurred or aggravated in service.  The service 
medical records indicate that the appellant was fit for 
discharge, and at that time the medical examiner noted there 
was no wound, injury, or disease incurred in the line of 
duty.  Nothing in the record suggests the possibility of 
diabetes or vertigo having been present in service.  
Additionally, the appellant was not diagnosed until at least 
1997, which is too remote from service to warrant a 
conclusion that the diabetes was incurred in service.  Based 
on this, the preponderance of the evidence is against the 
claims of service connection for diabetes and vertigo, and 
those claims are denied.

Claim to reopen

The evidence submitted since the January 1998 decision 
confirms and clarifies the current diagnoses of the 
appellant's eye problems, kidney problems, anxiety with 
insomnia, and hypertension with cardiac distress.  There are 
some conflicting diagnoses concerning the anxiety disorder 
and the burns.  Particularly, an August 1997 VA psychiatric 
examination did not diagnose the appellant as having a mental 
disorder.  An August 2002 letter from Dr. De Vera, however, 
states that the appellant's heart disease caused anxiety 
depression with sleeplessness.  Additionally, an August 1997 
VA examination did not find that the appellant had any 
disfigurement or scars from the burn to his face.

Regardless, the evidence submitted is cumulative of other 
evidence already of record because it all continues to 
address the contemporaneous state of the appellant's health.  
Therefore, it is not new.  Also, the evidence is not 
material, because it does not offer a reasonable possibility 
of substantiating the claim.  The aspect of the claim that 
needs to be substantiated is whether the appellant incurred 
any of these disorders during military service.  
Clarification of the current diagnoses, which is what the 
submitted evidence offers, does not show that the disorders 
are connected to the appellant's time of service.  

Because new and material evidence has not been proffered, the 
Board lacks the jurisdiction to further consider the merits 
of the appellant's claims of service connection for 
cataracts, burns on left side of face, anxiety with insomnia, 
hypertension with cardiac distress, and kidney disorder.  
38 U.S.C.A. §§ 5108, 7105. 

ORDER

Entitlement to service connection for diabetes mellitus Type 
II and vertigo is denied.

As new and material evidence has not been received to reopen 
a claim of service connection for cataracts, burns on left 
side of face, anxiety with insomnia, hypertension with 
cardiac distress, and kidney disorder, the appeal is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



